Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application papers filed on March 10, 2021.
Claim 1 is pending in the application.
Claims 2-16 were canceled in the preliminary amendment filed on 3/10/2011.

Continuation Application 
This application claims the benefit under 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78 of U.S. Provisional Application No. 61/980,845, filed April 17, 2014. This application is also a continuation of US 16,444,932 with patent # 10,990,512 filed 6/18/2019, which is a continuation of US 15,662,156 with patent # 10,365,993 filed on 7/27/2017, which is a continuation of US 14,689,645 with patent # 9,753,840 filed on 4/17/2015.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statements dated 7/6/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,990,512 (hereafter ‘512).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 of the instant application defines an obvious variation of the invention claimed in ‘512.
The following side-by-side comparison between the representative claim 1 of ‘512 and the representative claim 1 of the instant application with the differences boldfaced for the Applicant’s convenience.
Claim 1 of ‘512
Claim 1 of instant application
1. A method comprising: 
sending a computer program that includes UI components to a computer system; 
receiving a report of the coverage by test code of the UI components, 
wherein the computer system is programmed with code stored in a memory and execution by a processor of the computer system to determine the coverage by the test code of user interface (UI) components in a computer program comprises: 

(a) locating a UI object in one of the UI components by following a mapped objects hierarchical path in a UI map from a root UI object down to the UI object being located; (b) linking the UI object located with an image showing how the UI object in the UI component looks when the UI of the computer program is actually visually displayed; 
(c) storing the link, an identifier (ID) of the UI object located, and screen location coordinate information of the UI object located in a UI component name mapping database; 
(d) repeating (a)-(c) for additional UI objects in the UI map; 
(e) extracting from the test code, ID's of the UI objects in the UI components that are being accessed by the test code; 
(f) determining the coverage by the test code of the UI components by comparing a number of the UI objects located in the UI components in the computer program relative to a number of the UI objects extracted from the test code to determine coverage of the UI objects in the UI components by the test code, wherein determining coverage of the UI components is derived from a determination of the coverage of the UI objects in the UI components; and 
(g) generating the report of the coverage by the test code of the UI components.



1. A method comprising: 




2performing by a computer system programmed with code stored in a memory and 3executing by a processor of the computer system which transforms the computer 4system into a machine to determine the coverage by test code of user interface 5(UI) components in a computer program: 
6(a) locating a UI object in one of the UI components by following a mapped 7objects hierarchical path in a UI map from a root UI object down to the UI 8object being located; 9(b) linking the UI object located with an image showing how the UI object in 10the UI component looks like when the UI of the computer program is 11actually visually displayed; 
12(c) storing the link, an identifier (ID) of the UI object located, and screen 13location coordinate information of the UI object located in a UI 14component name mapping database; 
15(d) repeating (a)-(c) for the UI objects in the UI map; 
16(e) extracting from the test code, ID's of the UI components that are being 17accessed by the test code; 
18(f) determining the coverage by the test code of the UI components by 19comparing a number of UI components in the computer program relative 20to a number of UI components extracted from the test code; and 






21(g) generating a report of the coverage by the test code.


This is a non-provisional anticipatory-type double patenting rejection because the conflicting claim has been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,854,089 teaches generating maps of graphical user interfaces of applications and identifying the first set of windows can include enumerating the top level windows and graphical user interface objects following the map; and 
US 2004/0194054 teaches locating among candidate testable objects in a GUI, a candidate testable object having a set of properties which partially matches another set of properties associated with a corresponding test object in the object mapping.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/
Primary Examiner, Art Unit 2191